Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 02/04/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 03/09/20.  These drawings are acceptable.
Claim/Specification Objections
3.	The disclosure is objected to because of the following informalities: unclear and lack of antecedent basis.  
            Claim 1 disclosed, “localized light source”.  However, there is no description, explanation for this limitation in the claim 1.  For the purpose of examination, “localized light source” is interpreted as a “light source”.
         Appropriate correction is required. 
Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claims disclosed, “localized light source”.  However, there is no description, explanation for this limitation in the claim 1.  For the purpose of examination, “localized light source” is interpreted as a “light source”.    
         Appropriate correction is required. 
Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-4, 7-10, 13, 16, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. Pub. No. 2018/0202921). Hereafter “Kobayashi”.
             Regarding Claims 1, 16, Kobayashi teaches
             a)    a structure, formed on a substrate, (the following figure 1, apparatus 1 is not different from a structure, the bottom plate A of the well W, or regulation plate 2 is not different from a substrate),  

           (Note: https://www.collinsdictionary.com/dictionary/english/staging
           a temporary structure used for support; scaffolding)

           b)    one or more localized light sources disposed along the one or more staging surfaces of the structure and configured to direct light through or from the structure, (the following figure 1, light source 12 having plurality diffused light sources L1, surface B is not different from a staging surface, structure WP).
            Further, regarding to claim 16, Kobayashi teaches an imaging detector, (figure 1, imager 13 is not different from an imaging detector); an optical or computational objective that is actuable to form an image of a specimen on the detector, (it is inherent that any imager must contain an optical or computational objective to form an image on the detector); and an imaging target disposed in the position of the specimen, ([0035]). 

             Regarding Claim 3, Kobayashi teaches one or more of the staging surfaces are in contact with a transparent material, (the following figure 1, it is inherent that staging surface B is transparent material so that light L1 can pass through).

             Regarding Claim 4, Kobayashi teaches the one or more localized light sources are formed by a grid of apertures illuminated by a light source, ([0010, 0069]).



             Regarding Claim 8, Kobayashi teaches the one or more localized light sources scattered light, ([0003].  Diffused white light is not different from scattered light).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    2178
    1843
    media_image1.png
    Greyscale



             Regarding Claim 10, Kobayashi teaches flat staging surface and the one or more localized light sources lie on the same plane, (above figure 1, surface B is not different from flat staging surface, and surface of illuminator 12 is not different from light sources on the same plane).

             Regarding Claim 13, Kobayashi teaches the system has a diffractive optical element in a detection path of light leaving the target, (it is inherent that imager 13 must contain at least a lens.  Lens is not different from a diffractive optical element). 

             Regarding Claim 17, Kobayashi teaches the image formed on the detector has resolution that exceeds the diffraction limit of the objective, (it is inherent that the resolution of the detector must beyond the diffraction limit of the lens so that the detector can detect the image).

Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

11.          Claims 2, 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Pub. No. 2018/0202921) in view of Cohen (U.S. Pub. No. 2005/0244953). Hereafter “Kobayashi” and “Cohen”.
            Regarding Claim 2, Kobayashi teaches all the limitations of claim 1 as stated above except for the substrate is glass or quartz.  Cohen teaches the substrate is glass or quartz, ([0019, 0025]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kobayashi by having substrate is glass or quartz in order to implement system with a specific transmitted material.

           Regarding Claim 5, although Kobayashi does not teach the aperture inner dimensions are smaller than the diffraction limit for the optical system, Kobayashi teaches “the cross-sectional shapes and sizes of the respective through holes are more preferably the same to cause the illumination light to be uniformly incident”, ([0069]).  It would have been obvious that in order to cause the illumination light to be uniformly incident, the aperture inner dimensions must be smaller than the diffraction limit for the optical system.  

           Regarding Claim 6, Kobayashi teaches all the limitations of claim 1 as stated above except for light sources are fluorescent.  It would have been obvious to one having ordinary skill .

12.          Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Pub. No. 2018/0202921) in view of Ihara et al. (U.S. Pub. No. 2010/0208250). Hereafter “Kobayashi” and “Ihara”.
            Regarding Claim 11, Kobayashi teaches the base disposed at horizontal, (the above figure 1, base A).  However, Kobayashi does not teach a single staging surface having a nonzero slope.  Ihara teaches a single staging surface having a nonzero slope, (Figure 4, surface of emitting unit 14 is not different from a single staging surface having a nonzero slope). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kobayashi by having a single staging surface having a nonzero slope in order to dispose light emitting unit specific position for inspection.

13.          Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Pub. No. 2018/0202921) in view of Uhl et al. (U.S. Pub. No. 2014/0313576). Hereafter “Kobayashi” and “Uhl”. 
            Regarding Claim 12, Kobayashi teaches all the limitations of claim 1 as stated above except for to impart a predetermined phase change pattern to light transmitted through the structure.  Uhl teaches to impart a predetermined phase change pattern to light transmitted through the structure, ([0045]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kobayashi by having a predetermined phase .  

14.          Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Pub. No. 2018/0202921) in view of Soeller et al. (U.S. Pub. No. 2013/0300833). Hereafter “Kobayashi” and “Soeller”. 
            Regarding Claims 14-15, Kobayashi teaches all the limitations of claim 1 as stated above except for the diffractive optical element forms an engineered point spread function for the imaging apparatus, wherein the engineered point spread function is a double-helix PSF or a tetrapod PSF.  Soeller teaches the diffractive optical element forms an engineered point spread function for the imaging apparatus, wherein the engineered point spread function is a double-helix PSF or a tetrapod PSF, ([0006]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kobayashi by having the engineered point spread function is a double-helix PSF or a tetrapod PSF in order to produce two separated image spots, ([0006]).
Allowable Subject Matter
15.	Claims 18-20 are allowed.
16.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 18-20. 
17.          As claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for characterizing a multi-modal imaging apparatus comprising all steps a), b) and c); in combination with the rest of the limitations of claim 18.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 24, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877